        Case 1:21-cv-00578-WJ-GJF Document 4 Filed 07/29/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO
                                 ___________________

JEREMY LEE,

       Plaintiff,

v.                                                                   No. 21-cv-0578 WJ-GJF

NEW MEXICO DEPARTMENT OF CORRECTIONS,

       Defendant.

                                   ORDER OF DISMISSAL

       This matter is before the Court following Plaintiff’s failure to prosecute this prisoner civil

rights action. By an Order entered June 28, 2021, the Court granted leave to proceed in forma

pauperis and directed Plaintiff to make an initial partial payment of $39.37. (Doc. 3). Such

payment is required by statute. See 28 U.S.C. § 1915(b)(1). The amount represents 20% of the

greater of his average monthly deposits or balance for the six-month period preceding this action.

Plaintiff was warned that the failure to timely comply will result in the dismissal of this case

without further notice. The payment deadline was July 28, 2021. Plaintiff failed to comply or

otherwise respond. Accordingly, the Court will dismiss this action without prejudice pursuant to

Fed. R. Civ. P. 41(b) for “failure to prosecute [and] comply with the … court’s orders.” See Olsen

v. Mapes, 333 F.3d 1199, 1204 n. 3 (10th Cir. 2003).

       IT IS ORDERED that Plaintiff’s Civil Rights Complaint (Doc. 1) is DISMISSED

without prejudice; and the Court will enter a separate judgment closing the case.

       SO ORDERED.

                                              ______________________________________
                                              WILLIAM P. JOHNSON
                                              CHIEF UNITED STATES DISTRICT JUDGE
